867 F.2d 608Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Dexter Drake COFFIN, III, Petitioner-Appellant,v.Edward W. MURRAY, Director, Virginia Department ofCorrection;  Attorney General of Virginia,Respondents-Appellees.
No. 88-6585.
United States Court of Appeals, Fourth Circuit.
Submitted:  Dec. 7, 1988.Decided:  Jan. 25, 1989.Rehearing and Rehearing In Banc Denied Feb. 16, 1989.

Dexter Drake Coffin, III, appellant pro se.
Linwood T. Wells, Jr.  (Office of the Attorney General of Virginia), for appellees.
Before MURNAGHAN and CHAPMAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Dexter Drake Coffin, III, appeals from the United States Magistrate's* order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the Magistrate's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the Magistrate.  Coffin v. Murray, C/A No. 87-685-R (E.D.Va. Mar. 14, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 Jurisdiction is appropriate under 28 U.S.C. Sec. 636(c)(2)